Citation Nr: 1549899	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for unspecified depressive disorder.

2.  Entitlement to an earlier effective date prior to April 30, 2012 for the grant of service connection for unspecified depressive disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the November 2012 and May 2015 rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board had previously remanded the claims for service connection for a psychiatric disorder and entitlement to a TDIU in March 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a March 2015, the Board remanded the issues of service connection for a psychiatric disorder and entitlement to a TDIU.  

Thereafter, in a May 2015 rating decision, the RO granted service connection for unspecified depressive disorder and assigned a 30 percent evaluation, effective April 30, 2012.  In September 2015, the Veteran submitted a timely notice of disagreement with the 30 percent evaluation and with the effective date assigned.  

The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO has not issued a statement of the case addressing the issue of an initial rating in excess of 30 percent for the Veteran's depressive disorder, to include whether an earlier effective date is warranted.  As such, the Board finds that a remand is required.

Regarding the issue of entitlement to a TDIU, the Veteran has maintained that he is unable to obtain or sustain employment as a result of all his service-connected disabilities.  See Veteran's statement dated April 2012.  Further, a private November 2014 report of examination reflects that the Veteran's psychiatric symptoms significantly reduced the Veteran's ability to function in both social and occupational situations since at least April 2011.  As such, it appears that the Veteran's psychiatric disability may, at least in part, affect his employment.  The Veteran does not currently meet the schedular criteria for entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) (2015) .

As a decision with respect to the claim for an increased rating for depressive disorder may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for increase.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of this other claim.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case to the Veteran and his representative concerning the claims for (1) an initial rating in excess of 30 percent for unspecified depressive disorder; and (2) an earlier effective date prior to April 30, 2012 for the grant of service connection for unspecified depressive disorder.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU in light of the complete record.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


